Citation Nr: 0018744	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-10 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability.  


REPRESENTATION

Appellant represented by:	Elton R. Lockings, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
November 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 1999 the Board remanded this case for a travel 
Board hearing, and it has since been returned for further 
appellate review.  

The Board notes that the RO apparently has reopened the 
appellant's claim of service connection for a lung condition 
and has proceeded to deny it.  This claim was previously 
denied in a final Board decision in March 1996.  In 
accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board finds that 
the issue on appeal is whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a lung disability.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran has reported that he has received treatment for 
his lung condition at the Houston VA Medical Center (VAMC) 
since 1984.  The record only contains Houston VAMC records 
between 1994 and 1996, and it is unclear as to whether the RO 
ever actually requested VA records from 1984 to 1994.  

In addition, during the June 2000 hearing before the 
undersigned travel Member of the Board, the veteran reported 
receiving treatment for his lung disorder within the previous 
month.  Transcript, p. 15.  In particular, he indicated that 
he had received treatment at the "Northwest Hospital" and 
the VAMC in Houston within the last month.  Id.  As was 
stated above, the most recent Houston VAMC records on file 
date from 1996.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In August 1999 the Under Secretary for Benefits issued VBA 
Letter 20-99-60 in which it was stated, in pertinent part, 
that service medical records and VA medical center records 
are to be requested in all cases, as these are records that 
are considered to be in VA custody.  See also Sims v. West, 
11 Vet. App. 237 (1998).  

In light of the above, this case is remanded for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  





After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all treatment records 
from the "Northwest Hospital" referable 
to treatment in May 2000, and all 
outstanding VA treatment reports.  

In particular, the RO should request VA 
treatment records from the Houston VAMC 
between 1984 and 1994, and all Houston 
VAMC treatment records from 1996 to the 
present, to include those referable to 
treatment in May 2000.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether new and material 
evidence has been provided to reopen the 
claim of service connection for a lung 
disability.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).





